COXE, District Judge.
The defendant in the original suit has filed a cross bill in which he prays that the licenses in question may be declared valid and that the complainants in the original suit may be directed to account for and pay over the royalties due on such licenses. The court sees no reason why the prayer of the cross bill should not be granted, but as the subject was not discussed at the argument any question arising on the cross bill may be reserved for decision until the settlement of the decree.